Case 1:19-cv-05641-VSB Document 45-9 Filed 03/30/20 Page 1 of 3
FILED: NEW YORK COUNTY CLERK 10/27/2011                                      INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 150    1:19-cv-05641-VSB Document 45-9 Filed 03/30/20 RECEIVED
                                                                      Page 2 of NYSCEF:
                                                                                3       10/27/2011
Case 1:19-cv-05641-VSB Document 45-9 Filed 03/30/20 Page 3 of 3
